DETAILED ACTION
This is the response to applicant’s amendment action regarding application number 15/880,690, filed January 26, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendment filed August 2, 2021 has been entered. Examiner acknowledges receipt of Amendments to Application 15/880,690, which include: Amendments to the Drawings p.2 and Appendix (1 page), Amendments to the Claims pp.3-8, and Remarks pp.9-14 (containing applicant’s amendments).
Regarding applicant’s Amendments to the Drawings on p.2, Appendix (1 page) and corresponding Remarks on p.9, examiner has acknowledged applicant’s amendments to Figure 1 (with the neural network labelled with reference character ‘10’), and therefore the identified issue is considered resolved, and the corresponding specification objection previously set forth in the Non-Final Office Action mailed May 4, 2021 is now withdrawn. Examiner has identified an additional drawing objection, which is provided in the indicated section below.
Regarding applicant’s Amendments to the Claims on pp.3-8 and corresponding Remarks on p.9, examiner has acknowledged Claims 1, 3, 7-11, 13, 15, 17, and 20-24 have been amended, and Claims 2, 4-6, 16, and 18-19 have been cancelled. Claims 1, 3, 7-15, 17, and 20-26 remain pending in the application, and will be allowed according to the proposed updated amendments to the claims as identified in the Examiner’s Amendment section provided below. 
Regarding applicant’s Remarks on p.9 for Claims 6-11 and 19-24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, examiner acknowledges the amendments to the Claims in Claims 1, 9, 15, and 22 have resolved the respective §112(b) indefiniteness rejections, and therefore the respective §112(b) rejections previously set forth in the Non-Final Office Action mailed May 4, 2021 are now withdrawn.
Regarding applicant’s Remarks on p.9 for Claims 1, 3-12, 14-15, and 17-26 under 35 U.S.C. 101, examiner acknowledges the amendments to the Claims in Claims 1 and 15 to incorporate cancelled dependent claims 2 and 16 (which were not rejected under 35 U.S.C. 101) have resolved the §101 rejections, and therefore the respective §101 rejections previously set forth in the Non-Final Office Action mailed May 4, 2021 are now withdrawn.
Regarding applicant’s Remarks on pp.9-14 for Claims 1, 3-12, 14-15, and 17-26 under 35 U.S.C. 103, examiner has discussed with the applicant the proposed updated amendments to the claims as identified in the Examiner’s Amendment section provided below, in order to overcome the respective §103 rejections previously set forth in the Non-Final Office Action mailed May 4, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen T. Boughner on October 12, 2021.
Please amend the claims according to the attached PDF document titled “ExaminerAmendment.pdf”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is (303)297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121